Citation Nr: 1456593	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  06-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a thoracolumbar spine injury.

2.  Entitlement to service connection for degenerative changes of the cervical spine.

3.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

4.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

5.  Entitlement to service connection for radiculopathy of the left lower extremity claimed as numbness and tingling, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as numbness and tingling, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability.

9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for a left hip disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from March 26 to October 14, 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this case was subsequently transferred to the RO in St. Petersburg, Florida.  The Veteran testified at a video conference hearing at the RO before the undersigned in April 2010.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's June 2014 remand directed that the Veteran be scheduled for several VA examinations to determine the etiology of his allergies, rashes and hives as well as his cervical spine disorder, lumbar spine disorder, bilateral hip disorder, and bilateral upper and lower radiculopathy.

The RO scheduled the VA examinations for the Veteran in July 2014; however, he did not appear.  The record does not contain copies of letters to the Veteran notifying him of these examinations, as directed by the Board's June 2014 remand.  However, the record shows that there was some confusion as to the proper address for the Veteran, as a July 2014 report of contact reveals that the address of record was an improper address.  Because the letters notifying the Veteran of the VA examinations are not contained in the claims file, and because the address of record was incorrect, the Board cannot be sure that the Veteran was notified of the VA examinations at his proper address.  Accordingly, remand is required so that new VA examinations may be scheduled and to ensure that the Veteran receives proper notification of those examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA skin examination to determine the etiology of his current skin disorders.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder was incurred in or otherwise related to the Veteran's military service?  The examiner must comment on the Veteran's service treatment records which show treatment for rashes, hives, seborrheic sicca of the scalp, and urticarial of the face and posterior neck as well as the post-service treatment records which reflect diagnoses of seborrheic keratosis and sebaceous hyperplasia.  The examiner must also address whether the Veteran's in-service symptoms were early manifestations of any currently diagnosed skin disorder, including actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, herpes simplex genitalis, sebaceous hyperplasia, or squamous cell cancer of the skin.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder was caused or aggravated by the Veteran's service-connected psychiatric disorder.  "Aggravation " is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

2.  Provide the Veteran with a new VA examination to determine the nature and etiology of his lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the bilateral upper and lower extremities.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's lay statements of continuous symptoms of his disabilities since service discharge, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the bilateral upper and lower extremities was incurred in or otherwise related to the Veteran's military service.  The examiner must comment on the Veteran's service treatment records which show that the Veteran was involved in a motor vehicle accident during service, as well as his lay statements that he experienced continuous symptoms of a lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the extremities since his service discharge.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed radiculopathy of the bilateral upper and lower extremities was caused or aggravated by the Veteran's lumbar spine disorder, cervical spine disorder, or bilateral hip disorder.  "Aggravation " is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the date, time, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond. Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




